Citation Nr: 1034104	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-38 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to service-
connected pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Francis P. Kehoe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to February 
1962 and from May 1964 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In June 2007, the Veteran testified before the 
undersigned at a Board hearing at the RO.  A transcript of the 
hearing is of record.  This matter was previously before the 
Board in October 2007 and November 2009, at which times it was 
remanded for additional development.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required on his part.


REMAND

The RO has not recognized the attorney listed on the title page 
of this decision as the Veteran's representative in this appeal.  
The RO should take any necessary action to clarify the Veteran's 
choice of representative, including obtaining any documentation 
necessary in addition to the VA Form 21-22a, received in April 
2009.  Thereafter, copies of all pertinent documents and 
correspondence should be sent to the recognized representative.

There are two theories of entitlement to service connection 
involved in this appeal.  The first is whether the Veteran has 
COPD directly related to service, and the second is whether he 
has COPD that is proximately related to an already service-
connected disability, namely tuberculosis.  While proper 
development has taken place regarding the latter theory of 
entitlement, i.e., the issue of entitlement to COPD on a 
secondary basis, a close review of the record shows that further 
development is warranted regarding the theory of entitlement to 
service connection for COPD on a direct basis.  

The Veteran's service treatment records note in August 1967 that 
he had a history of chronic bronchitis and diagnose him at that 
time as having chronic bronchitis.  In July 1992, the Veteran 
testified before a Hearing Officer that he had been treated a 
couple of times over the years for bronchitis and that while he 
had been told back in 1979 that he had chronic bronchitis, he has 
since been told that it was not bronchitis, but had been asthma 
all along.  On file is a decision from the Social Security 
Administration awarding the Veteran disability benefits effective 
in 1993 for chronic broncospastic COPD with chronic asthmatic 
complaints.  Recent VA examination reports in 2005, 2009 and 2010 
reflect diagnoses of asthma/bronchial asthma.  While these 
examination reports contain adequate opinions regarding a 
possible relationship between the Veteran's bronchial asthma and 
service-connected tuberculosis, they do not include opinions 
regarding a possible relationship between the Veteran's bronchial 
asthma and service, to specifically include his inservice 
treatment in August 1967 for chronic bronchitis.  In fact, the 
February 2010 VA examiner reported that the Veteran had no 
history of bronchitis.    

Thus, in order to properly decide this claim, an addendum nexus 
opinion must be requested from the most recent VA examiner in 
February 2010 that addresses the Veteran's claim of entitlement 
to service connection for COPD on a direct service connection 
basis.  If that examiner is no longer available, then the Veteran 
should be afforded a new VA examination.  See 38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(holding that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case).  See also Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service 
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

While the Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, it finds that such 
action is necessary to ensure that the appellant is afforded full 
due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary action to clarify 
representation in the current appeal, to 
include obtaining any necessary documentation 
thereof and insure that the current 
representative is sent a copy of all 
pertinent documents/correspondence.

2.  Obtain an addendum opinion from the VA 
examiner in February 2010 that addresses 
whether it is at least as likely as not 
(i.e., a 50 percent degree of probability or 
higher) that the Veteran's presently 
diagnosed bronchial asthma is related to 
service, to include his inservice treatment 
in August 1967 for chronic bronchitis.  It is 
imperative that the claims file be made 
available to the examiner for review of 
pertinent documents therein, including a copy 
of this remand, in connection with the 
examination.

3.  If and only if the February 2010 VA 
examiner is not available, the Veteran should 
be scheduled for a new VA examination that 
addresses the question outlined above.  It is 
imperative that the claims file be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.

4.  Thereafter, the RO should review the 
record and determine if the claim of 
entitlement to service connection for COPD, 
to include as secondary to service-connected 
disability, can be granted.  If the benefit 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case which includes the reasons for the 
determination and be afforded an opportunity 
to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

